846 F.2d 73Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wilbert Eugene PROFFITT, Sharon Darlene Proffitt,Plaintiffs-Appellants,v.Nicholas PANTAZES, Robert Niles, Charles Cunningham, TanyaCunningham, William Shore Robertson, Judge,Defendants-Appellees.
No. 87-1160.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1987.Decided April 12, 1988.

Wilbert Eugene Proffitt and Sharon Darlene Proffitt, appellants pro se.
Before WIDENER, MURNAGHAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Wilbert and Sharon Proffitt appeal the district court's dismissal of their complaint which alleges that the defendants failed to abide by a contract to purchase certain property from the Proffitts.  The defendants in this action are four private parties and the judge who allegedly refused to enforce the contract.*   We affirm the district court's dismissal of this complaint, finding that there is no federal cause of action and that there is not complete diversity between the parties.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


2
AFFIRMED.



*
 To the extent the Proffitts seek to present a claim against the state proceedings, we decline to intervene.  The proper method of challenging action by state courts is within the state system and ultimately by petition to the United States Supreme Court.   See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486 (1983)